The Attorney               General of Texas
                                          April        15,   1981
MARK WHITE
Attorney General
                   Honorable Frank Hildebrand                   Opinion No. MN- 3 2 3
                   Texas Tourist Development Agency
                   P. 0. Box 12008, Capitol Station             Re: Construction of sections 4, 5
                   Austin, Texas 78711                          and 66(c) of article    V of the
                                                                General Appropriations Act

                   Dear Mr. Hildebrand:

                          You have requested our opinion regarding the application of three
                   provisions of House Bill 558, the current General Appropriations Act, Acts
                   1979, 66th Legislature, chapter 843, to the Texas Tourist Development
                   Agency. This agency exists primarily for the purpose of promoting tourism
                   to Texas and encouraging travel by Texans to the state’s scenic, educational
                   and recreational  attractions.  V.T.C.S. art. 6144f. The provisions are as
                   follows:

                              None of the moneys appropriated by Articles I, II, III,
                              and IV of this Act. . . shall be used for influencing the
                              outcome of any election, or the passage or defeat of
                              any legislative measure.      Acts 1979, 66th Leg., ch.
                              243, art. V, S4, at 2898.

                              None of the moneys appropriated under this Act shall
                              be used by any agency. . . for the purpose of
                              publicizing or directing attention to any individual
                              official or employee of any agency of the State
                              Government. g S5, at 2899.

                              All units of state government. . . which expend
                              appropriated State funds to publish periodicals on
                              quarterly intervals or leas than quarterly.intervals  at
                              no charge shall insert in such periodicals a notice, in
                              three consecutive     issues, indicating    that anyone
                              desiring to continue to receive the publication must
                              so indicate in writing.      The agency shall furnish
                              publications only to those persons requesting.       &
                              §66(cl, at 2925.

                        You have posed the following questions:

                              1. Does section 4 prohibit the agency from preparing
                                 and printing, in its monthly newsletter, stories




                                                  P.     1036
                                                                                        -    ..,




Honorable Frank Hi&brand      - Page Two     (KS’{-323)




               reporting the formal votes of members of the legislature
               during open meetings of the full legislature or its com-
               mittees, including any verbal comments that they may make
               in open forum?

            2. Does section 5 prohibit the agency from printing, in its
               monthly newsletter, the name(s) of members of its board or
               staff, when the use of their name(s) is necessary for
               attribution and/or the reader’s better understanding of the
               news story in question?

            3. Does section 5 embrace the use of the name(s) of members
               of the state legislature in print?

           4. Does an agency newsletter fall under         the provisions   of
              section 66(c) if it is published monthly?

       Our objective in construing these provisions must be to ascertain the legislature’s
intent. Calvert v. Texas Pipe Line Co., 517 S.W.2d 777 (Tex. 1974). Once the purpose
of a provision has been determined, the provision should be given a fair and sensible
construction which effectuates that purpose. Citizens Bank v. First State Bank, 580
S.W.2d 344 (Tex. 1979); Salas v. State, 592 S.W.2d 653 (Tex. Civ. App. - Austin 1979,
no writ).

       With respect to your first question, it is our understanding that the stories in
question contain neutral, factual accounts of votes taken during legislative sessions or
committee meetings and may include verbal comments made by legislators in open
forum.    The purpose of the stories is to convey, in an objective, straightforward
manner, information which is a matter of public record.

        We do not believe that the legislature intended for stories such as these to fall
within the article V, section 4 prohibition.      The clear intent of that provision, as
applied in an instance involving an agency newsletter, is to prohibit deliberate efforts
to sway readers so as to influence an election or to secure the passage or defeat of
legislation, i+ by couching stories in language clearly calculated to evoke a desired
response. Whtle it is inevitable that the stories you describe will occasionally affect a
reader’s attitudes and thereby incidentally produce the prohibited results, this will be
because of the reader’s reaction to the information presented, not to the manner in
which it is presented.       We therefore conclude that article V, section 4 does not
prohibit the kind of stories you describe.

       Article V, section 5 expressly prohibits agencies from using appropriated funds
“for the purpose of” publicizing or directing attention to agency officials or employees.
In our opinion, the quoted language establishes that in order to violate the provision, an
agency must intend to publicize or direct attention to agency officials or employees.
Accordingly, while in a particular instance the manner in which names are presented in
a story in an agency newsletter may be such that the requisite intent may be inferred,
we think that, as a general rule, the inclusion of these names for attribution or to




                                       P.   1037
. -.
       .



           Honorable Frank Hildebrand    - Page Three       (MW-323)




           facilitate the reader’s understanding of the story would be permissible.       Ultimately,
           each situation will have to be judged on its own merits.

                  You also ask whether article V, section 5 embraces the use of legislators’ names
           in print. We conclude that it does. In our view, the legislature is clearly an “agency of
           the State Government” within this provision.

                  With regard to your last question, the phrase “or less than quarterly intervals” is
           admittedly ambiguous, and could be construed to mean either less frequently or more
           frequently than at quarterly intervals. In our.opinion, however, the latter is the proper
           construction.     Legislative  intent must be determined       by examining the entire
           enactment, rather than an isolated portion thereof. Merchants Fast Motor Lines, Inc.
           v. Railroad Commission, 573 S.W.2d 502 (Tex. 1978). Statutes are to be construed with
           reference to their manifest object, and statutorv language which is SusceDtible to two
           constructions should be given the construction which-car&es out such object. Citizens
           Bank v. First State Bank, w.

                 When viewed as a whole, article V, section 66(c) seems clearly to have been
           intended as a revenue-saving measure. It would make little sense to construe it to
           mean that units of government which publish fewer than four issues of a publication
           per year, at no charge, may only send them to people who request them, but that units
           which publish four or more issues per year may send them to everyone on their mailing
           lists without regard to whether the recipient desires the publication or not. Units of
           government in the latter category will obviously waste much more money than those in
           the former category.    We therefore construe the article V, section 66(c) requirement
           as applying to those units of government which publish periodicals on a monthly basis.

                                                SUMMARY

                          Article V, section 4 of the current General Appropriations
                      Act does not prohibit an agency from publishing, in its monthly
                      newsletter, stories which contain neutral, factual reports of the
                      formal votes of members of the legislature         and/or verbal
                      comments which may be made by legislators in open forum. As
                      a general rule, article V, section 5 does not prohibit an agency
                      from publishing the name(s) of agency officials or employees in
                      its newsletter    for attribution or to facilitate   the reader’s
                      understanding of a story. That section does embrade the use of
                      legislators’ names in print. Article V, section 66(c) applies to
                      units of goverment which publish periodicals on a monthly basis.

                                                   a&g


                                                          Attorney   General of Texas




                                                PO 1038
                                                       t..




Honorable Frank Hildebrand    - Page Four   (MW-323)




JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpln
Eva Loutzenhiser
Bruce Youngblood




                                       P. 1039